Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Information Disclosure Statement
The information disclosure statements filed 11/30/2021 and 1/18/2022 have been considered by the Examiner.
Response to Arguments
Applicant’s arguments and corresponding amendments, see the amendment, filed 1/20/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 are withdrawn. 
        Allowable Subject Matter
The cited prior art, when taken alone or in combination, does not teach or suggest the limitation reciting “…a wafer layer disposed between the laser assembly tier and the PIC wafer…” [claim1] or “…wherein the LIDAR device includes a wafer layer disposed between the laser assembly tier and the PIC wafer …” [claims  15 and 19] – when these limitation are taken in whole context.
Support for the waver layer is shown by figure 1A, element 130 of the drawings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645